Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 4-6, 10, 11, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penland et al. (US-9,909,708) and Littlestar et al. (US-10,436,667).

In regards to claim 1, Penland teaches a method of protecting an underground structure [col. 1 L. 6-9]. Penland teaches that the method comprises a step of absorbing above-ground impact force from reaching the underground structure using a subsurface polymer layer above the underground structure [fig. 5 element 10, col. 1 L. 6-9, col. 1 L. 35-47, col. 7 L. 31-37, L. 49 and L. 66]. 
Penland does not teach that the method comprises a step of monitoring the underground structure using a sensor network embedded in the polymer layer.
On the other hand, Littlestar teaches that a layer protecting an underground structure can comprise a plurality of sensors that are embedded in the layer and that are used to monitor the underground structure [col. 2 L. 10-15 and L. 19-26, col. 4 L. 54-63]. This teaching means that the method comprises monitoring the underground structure using a sensor network comprising a plurality of sensors embedded in the protective layer. Littlestar further teaches that the method comprises generating, using the plurality of sensors, a corresponding plurality of signals of conditions near the layer, and transmitting the generated corresponding plurality of sensor signals to one or more external receivers [col. 2 L. 19-26, col. 4 L. 54-63, col. 5 L. 33-42]. 

 
In regards to claim 4, the combination of Penland and Littlestar, as applied in claim 1 above, further teaches that the polymer layer comprises high density polyethylene (HDPE) [see Penland col. 7 L. 34-36].  

In regards to claim 5, the combination of Penland and Littlestar, as applied in claim 1 above, further teaches that the polymer layer comprises a protective mesh, and wherein the protective mesh comprises a plurality of polymer strands in a woven pattern [see Penland fig. 6].  

In regards to claim 6, the combination of Penland and Littlestar, as applied in claim 5 above, further teaches that the plurality of sensors are placed near the structure that is being monitored [see Littlestar col. 2 L. 10-15, col. 4 L. 54-63]. The combination does not explicitly recite that the sensors occupy gaps in the protective mesh. However, one of ordinary skill in the art, before the filling date of the claimed invention, would have placed the plurality of sensors in the claimed locations because those locations are near the monitored structure and permit the accurate monitoring of the structure.  

In regards to claim 10, the combination of Penland and Littlestar, as applied in claim 1 above, further teaches that the plurality of sensors comprise one or more of a pressure sensor, a temperature sensor, and a humidity sensor [see Littlestar col. 2 L. 28-36].  

In regards to claim 11, the combination of Penland and Littlestar, as shown in claim 1 above, teaches the claimed limitations.

In regards to claim 14, the combination of Penland and Littlestar, as shown in claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Penland and Littlestar, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 16, the combination of Penland and Littlestar, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 20, the combination of Penland and Littlestar, as shown in claim 10 above, teaches the claimed limitations.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penland et al. (US-9,909,708) and Littlestar et al. (US-10,436,667) as applied to claim(s) 1 and 11 above, and further in view of Otterbach et al. (US-8,106,763).

In regards to claim 2, the combination of Penland and Littlestar, as applied in claim 1 above, further teaches that the plurality of sensors comprises sensors that have their own power supply (active sensors) [see Littlestar col. 8 L. 9-13]. 
The combination further teaches that their power supplies supply power to the plurality of sensors [see Littlestar col. 8 L. 9-13]. This teaching means that the method comprise a step of supplying electrical power from at least one electrical power source to the active sensors. However, the combination does not teach that power is supplied using one or more power lines of the sensor network.
On the other hand, Otterbach teaches that sensors can receive power from at least one power source using one or more one or more power lines of the sensor network [col. 2 L. 28-30 and L. 54-59]. This teaching means that the method further comprises supplying electrical power from at least one electrical power source to the active sensors using one or more power lines of the sensor network, wherein the one or more power lines electrically connect the active sensors to the at least one electrical power source.  


In regards to claim 12, the combination of Penland, Littlestar and Otterbach, as shown in claim 2 above, teaches the claimed limitations.

Claim(s) 3, 7, 9, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penland et al. (US-9,909,708) and Littlestar et al. (US-10,436,667) as applied to claim(s) 1 and 11 above, and further in view of Won et al. (2010/0227557).

In regards to claim 3, the combination of Penland and Littlestar, as applied in claim 1 above, does not teach that the sensor network comprises a plurality of data lines connected to the plurality of sensors.
On the other hand, Won teaches that the sensors can comprise a controller connected to a wireless transmitter via a connection to transmit the sensor data [fig. 3, par. 0045]. The connection between the controller and the transmitter of each sensor is equivalent to the claimed plurality of data lines because the connections permit the communication of data between the controller and the transmitter of each sensor. Therefore, the combination teaches that the sensor network comprises a corresponding 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Won’s teachings of sensors having a controller and data lines in the method taught by the combination because it will permit the sensor to process some of the data locally.

In regards to claim 7, the combination of Penland and Littlestar , as applied in claim 1 above, further teaches that the sensor network further comprises a corresponding plurality of wireless transmitters connected to the plurality of sensors [see Littlestar col. 5 L. 39-42]. 
The combination does not teach that the sensors are connected to the transmitters through data lines.
On the other hand, Won teaches that sensors can comprise a controller connected to a wireless transmitter via a connection to transmit the sensor data [fig. 3, par. 0045]. The connection between the controller and the transmitter of each sensor is equivalent to the claimed plurality of data lines that connect to the plurality of wireless transmitters because the connections permit the communication of data between the controller and the wireless transmitter of each sensor. Furthermore, Won teaches that the sensor data is transmitted using the wireless transmitters [par. 0045]. This teaching means that transmitting the generated corresponding plurality of sensor signals 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Won’s teachings of sensors having a controller and data lines in the method taught by the combination because it will permit the sensor to process some of the data locally.

In regards to claim 9, the combination of Penland, Littlestar and Won, as applied in claim 7 above, further teaches that the polymer layer comprises a protective mesh and that the protective mesh comprises a plurality of polymer strands in a woven pattern [see Penland fig. 6]. The combination further teaches that the plurality of sensors occupy places near the structure that is being monitored and that each is connected to a wireless transmitter [see Littlestar col. 4 L. 24-63, col. 5 L. 39-42, see Won fig. 2 elements 100, fig. 3]. The combination does not explicitly recite that the sensors occupy first gaps in the protective mesh and that the wireless transmitters occupy second gaps different from the first gaps. However, one of ordinary skill in the art, before the filling date of the claimed invention, would have placed the plurality of sensors and wireless transmitters in the claimed locations because those locations are near the monitored polymer, permit the accurate monitoring of the polymer and permit reliable transmission of data.  

In regards to claim 13, the combination of Penland, Littlestar and Won, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 17, the combination of Penland, Littlestar and Won, as shown in claim 7 above, teaches the claimed limitations.

In regards to claim 19, the combination of Penland, Littlestar and Won, as shown in claim 9 above, teaches the claimed limitations.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penland et al. (US-9,909,708), Littlestar et al. (US-10,436,667) and Won et al. (2010/0227557) as applied to claim(s) 7 and 17 above, and further in view of Ham (US-10,856,057).

In regards to claim 8, the combination Penland, Littlestar and Won, as applied in claim 7 above, does not teach that wirelessly transmitting the delivered generated corresponding plurality of sensor signals comprises using a radio frequency of between 300 megahertz (MHz) and 2400 MHz.
On the other hand, Ham teaches that underground sensors can communicate their data using radio frequency signals having a frequency of 433 MHz or 912 MHz [col. 5 L. 26-28]. This teaching means that the step of wirelessly transmitting the delivered generated corresponding plurality of sensor signals comprises using a radio frequency of between 300 megahertz (MHz) and 2400 MHz.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ham’s teachings of using a frequency of 433 MHz or 912 MHz to transmit the sensor data in the method taught by the combination because those frequencies permit reliable transmission of data underground without requiring large antennas.

In regards to claim 18, the combination of Penland, Littlestar, Won and Ham, as shown in claim 8 above, teaches the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685